      Case 5:20-cr-00021-MTT-CHW Document 42 Filed 08/02/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
        v.                                    )   CASE NO. 5:20-CR-21 (MTT)
                                              )
 SHANNON DAVIS,                               )
                                              )
                        Defendant.            )
                                              )

                                         ORDER

       The parties have moved to continue this case until the next trial term. Doc. 40.

The defendant was indicted on June 18, 2020 and had his arraignment in this Court on

August 5, 2020. Docs. 1; 8. Six prior continuances have been granted. Docs. 21; 26;

29; 32; 35; 38. The parties now move the Court to continue this case to the next trial

term to provide additional time to gather military and VA records they believe will allow

the parties to reach a resolution of the case absent a trial. Doc. 40 at 2.

       Pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court finds the ends of justice served

by granting this continuance outweigh the best interests of the public and the defendant

to a speedy trial. Accordingly, the motion (Doc. 40) is GRANTED. The case is

continued from the August term until the Court’s next trial term presently scheduled for

September 13, 2021. The corresponding delay shall be deemed excludable pursuant

to the provisions of the Speedy Trial Act, 18 U.S.C. §§ 3161 et seq.

       SO ORDERED, this 2nd day of August, 2021.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT
